Citation Nr: 0126593	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  94-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to August 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for PTSD.  The 
veteran perfected an appeal of that decision.

This case was previously before the Board in October 1997, at 
which time it was remanded for additional development.  That 
development has been completed to the extent possible and the 
case returned to the Board.

Subsequent to the certification of his appeal to the Board, 
the veteran submitted documents and a statement regarding the 
duties of his unit while he was stationed in Vietnam.  
Although he did not waive initial consideration of this 
evidence by the RO, the Board has reviewed this evidence in 
conjunction with 38 C.F.R. § 20.1304 (2001) and has 
determined that remand to the RO is not required because the 
evidence is cumulative of the evidence previously considered 
by the RO and is not, therefore, pertinent to the issue on 
appeal.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
designated by the veteran in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The medical evidence does not establish a clear or 
substantiated diagnosis of PTSD.

3.  The veteran did not engage in combat with the enemy while 
in service.

4.  The in-service stressors to which the veteran attributes 
symptoms of PTSD are not supported by corroborating evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.304(f) (1993), 38 C.F.R. §§ 3.303, 3.304(f), 4.125 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in July 1970 
he was very agitated and complained of "heat stroke," stating 
that he had been treated for heat stroke six months 
previously.  His symptoms were assessed as an anxiety 
reaction.  The records do not indicate that he was 
hospitalized at any time, or that he was treated for heat 
stroke while serving in Vietnam.  The records are also silent 
for any psychiatric treatment.  On his service seoaration 
examination, he completred a medical hsitory questionnaire in 
which he did not reported any hosptialization during service 
or any treatemrnt for heat stroke, instead answering releavnt 
questions in the negative.  

His service personnel records, including his discharge 
certificate, show that he served in Vietnam from April 1968 
to April 1969 as a wheeled vehicle mechanic.  He participated 
in the Seventh Campaign; the Tet Counter-offensive; the 
Vietnam Counter-offensive, Phase IV; and the Vietnam Counter-
offensive, Phase V.  He received the Vietnam Service Medal 
with four bronze service stars and the Vietnam Campaign Medal 
with device.  He was assigned to the 595th Engineering 
Company from April to November 1968, and to the 94th 
Engineering Detachment from November 1968 to April 1969.

The veteran initially claimed entitlement to compensation 
benefits for post-Vietnam delayed stress syndrome in 
September 1981; that claim was apparently not adjudicated.  
At that time he reported being hospitalized at a VA medical 
center (MC).  The hospital summary and treatment records show 
that in September 1981 he presented to the VAMC in a very 
agitated state.  He talked about his Vietnam "buddies" and 
seeing mutilations and other atrocities, and reported that 
the onset of episodes of uncontrollable crying occurred five 
years previously.  He had increasing marital problems, with 
arguments leading to attacks of rage and violence.  He had 
low frustration tolerance and difficulty controlling his 
temper, and had been jailed for getting into fights with 
police officers.  He also reported having sought VA outreach 
services, without help, and that he had been given 
psychiatric medication six months previously.  The treating 
psychiatrist noted that the veteran was preoccupied with his 
Vietnam service and believed that Vietnam veterans were being 
abused.  The veteran attributed his inability to control his 
behavior to his Vietnam service.  His symptoms were initially 
assessed as possible severe PTSD or a possible borderline 
psychotic state, but on discharge from the hospital his 
symptoms were diagnosed as a disorder of impulse control.

During the hospitalization the veteran reported having had 
problems with authority while in service.  He described an 
in-service stressor as encountering a Vietnamese going 
through his personal possessions after he had been on guard 
duty for 24 hours.  He reportedly "emptied his M-16" into the 
Vietnamese, after which he became physically ill.  He stated 
that he was then given rest and recreation for the final 
three months of his Vietnam tour, during which he consulted a 
psychiatrist.

The veteran again claimed entitlement to compensation 
benefits for PTSD in September 1993.  In support of that 
claim he submitted VA treatment records showing that he had 
again sought psychiatric treatment for help in controlling 
his temper in September 1993.  He denied having received any 
psychiatric treatment since the hospitalization in September 
1981.  He reported having had mood swings for several years, 
with temper outbursts and violence during the "upswings."  He 
had lost his employment two years previously due to a 
confrontation with his supervisor.  Based on the results of a 
psychiatric interview, his symptoms were diagnosed as a 
cyclothymic disorder and paranoid and narcissistic 
personality traits.

A January 1994 treatment record indicates that the veteran 
had a history of angry outbursts and poor interpersonal 
relationships, and that he had previously sought an 
evaluation for PTSD.  The treating psychiatrist stated that 
the veteran had denied having any flashbacks or nightmares, 
and found that he had no other symptoms of PTSD.  The 
psychiatrist also stated that the veteran wanted to be able 
to get treatment through VA, which he could not receive 
because service connection had not been established for his 
claimed impairment.  The psychiatrist had previously referred 
the veteran to a private treatment provider, whom he had not 
contacted.  The veteran had also stopped taking the 
medication that was given in September 1993.  At the time of 
the evaluation in January 1994 the veteran complained of 
nightmares, but the psychiatrist found his description of the 
claimed nightmares to be vague and non-specific.  The 
psychiatrist then assessed his complaints as an intermittent 
explosive disorder, to rule out a cyclothymic disorder, and a 
personality disorder not otherwise specified with paranoid 
and narcissistic traits.

According to VA medical records, in February 1994 the veteran 
reported having served in combat in Vietnam, that he had 
nightmares about his Vietnam experiences, and that he had had 
difficulty sleeping for the previous 20 years.  He also 
reported thinking about Vietnam daily, and that he was very 
angry about what had happened to him there.  He stated that 
he was angry because people did not remember what he had done 
in Vietnam, and did not appreciate how he "fought for our 
country."  He also stated that he did not watch war movies 
because they weren't sufficiently explicit.  He had angry 
outbursts "about anything" and difficulty concentrating, and 
he was mistrustful of others.  He attributed all of his 
problems to his Vietnam service.  Following the psychiatric 
interview the psychiatrist diagnosed his symptoms as an 
anxiety disorder not otherwise specified, provisional; 
Cluster B personality traits, and to rule out a paranoid 
personality disorder; cannabis dependence and alcohol abuse; 
and anger dyscontrol.  The psychiatrist then noted that 
although the veteran reported experiencing hyperarousal and 
the re-experiencing of Vietnam events, he denied emotional 
numbing.

When the veteran was seen at the VA a few days later, he 
related a history of considerable alcohol abuse and cannabis 
dependency, claiming to drink only on weekends.  He also 
reported frequent physical confrontations with his wife and a 
history of having physically abused one of his sons.  The 
veteran was noted to give a "very dramatic/hysteroid" 
presentation and to "identify event from RVN."  The 
assessment was possible PTSD, rule out; alcohol abuse; and 
cannabis dependency.  A thorough psychometric evaluation was 
recommended and it was suggested that the veteran be 
confronted on his substance abuse.  

During an April 1994 psychological evaluation, which included 
testing, the veteran reported using marijuana three times a 
day to "self medicate," and that he had been arrested at 
least 20 times for assault, arguing with police, and traffic 
violations.  The psychologist determined that the results of 
two of the tests were invalid due to inconsistency of item 
endorsement and/or marked over-reporting of symptoms.  On the 
Clinician-Administered PTSD Scale the veteran selectively 
endorsed the PTSD criteria.  He reported having specific war-
related memories of witnessing the death of a friend and 
atrocities.  He endorsed all re-experiencing symptoms with 
moderate to extreme frequency and severe intensity; efforts 
to avoid activities that reminded him of the events with 
marked frequency and severe intensity; extreme loss of 
interest in many activities; severe feelings of detachment 
and a moderately restricted range of affect, both of which 
occurred much or most of the time; persistent symptoms of 
increased arousal extremely frequently; intense outbursts of 
anger; extreme difficulty concentrating; extreme, frequent, 
and severe hypervigilance; extremely frequent and severe 
startle response; frequent and severe physiologic reactivity; 
extreme feelings of guilt over omissions or commissions 
during combat; and manageable feelings of survival guilt.  
The psychologist stated that the veteran's responses to the 
Mississippi Scale for Combat-Related PTSD were indicative of 
PTSD, although that was a "face valid" instrument.  The 
psychologist then provided diagnoses of an anxiety disorder 
not otherwise specified; post-traumatic stress syndrome 
(PTSS); a personality disorder with Cluster B features; and 
psychoactive substance abuse.

In May 1994 the veteran's treating psychiatrist stated that 
although the veteran had been admitted to the Trauma Recovery 
Program with a presumptive diagnosis of PTSD, the true 
diagnosis of his psychiatric disorder was "unclear."  The 
psychiatrist's diagnostic impressions were PTSD signs and 
symptoms "not a definite diagnosis," and major depression.  
The veteran was hospitalized at that time due to depression, 
lack of energy, decreased sleep, constant irritability, the 
inability to relax, persecutory ideation, decreased appetite, 
verbal abuse of his family, very angry outbursts, and many 
explosions of rage.  His family had insisted that he seek 
treatment because he had become irrational and 
uncontrollable.  He had a 20-year history of drug and alcohol 
abuse.  He reported having nightmares about Vietnam and 
stated that Vietnam was always on his mind, and he asserted 
that his psychiatric problems were due to his having been in 
Vietnam.

Although the veteran was initially admitted for treatment of 
depression and symptoms of PTSD, while hospitalized he became 
extremely paranoid and psychotic, with delusions of 
persecution, and had to be placed on a locked ward in 
seclusion and under restraint.  The treating psychiatrist 
stated that over the previous two to three years the veteran 
had become increasingly paranoid with a very well organized 
system of persecutory delusions.  With an increase and change 
of medication is psychotic behavior was brought under 
control, and he was returned to the stress recovery unit.  He 
participated in therapy in which he discussed Vietnam 
nightmares, but the medical records do not document the 
content of the nightmares.  He was discharged from the 
hospital with diagnoses of psychosis, not otherwise 
specified; depression, not otherwise specified; substance 
abuse disorder, in remission; possible PTSD; and a 
personality disorder not otherwise specified with borderline 
and narcissistic features.

The veteran underwent an additional psychological evaluation 
during the May to June 1994 hospitalization.  The results of 
the Minnesota Multiphasic Personality Inventory were 
indicative of an individual who had a difficult time with 
relationships; chronic patterns of behavior and thought; and 
schizoid or overtly psychotic tendencies.  His scores 
suggested a high level of anxiety and depression, and 
feelings of inadequacy that could reach a delusional level.  
The profile described an individual who was ruminative, 
obsessive, over-ideational, insightless, immature, dependent, 
egocentric, suggestible, and demanding.  The results of the 
Millon Clinical Multiaxial Inventory were not valid based on 
the veteran's responses, but the veteran endorsed items 
related to schizoid, avoidant, antisocial, 
aggressive/sadistic, passive-aggressive, self-defeating, 
borderline, and paranoid personality disorders.  He also 
endorsed items related to anxiety, dysthymia, drug 
dependence, a thought disorder, major depression, emotional 
dyscontrol, and the potential for self-destruction.

In July 1994 the veteran's treating psychiatrist found that 
although PTSD had not been ruled out, any manifestations of 
that disorder had been obscured by his depressive and 
psychotic symptoms.

During a November 1994 hearing the veteran testified that 
while serving in Vietnam he worked as a mechanic, and that he 
"rode shotgun" on truck convoys.  When asked to describe the 
stressors that he experienced in Vietnam, he stated that he 
remembered having lost a friend of six months when the friend 
was killed while driving in a truck convoy.  He then saw his 
friend in a body bag.  He never knew his friend's actual 
name, but knew that he was called "Handlebar."  When asked 
whether he had participated in combat the veteran described 
an incident in which he was riding in a fuel truck that came 
under fire and the driver was shot in the foot.  He also 
described an incident in which South Korean soldiers killed 
two Vietnamese and then cut off their heads.

In a March 1995 report a VA licensed social worker indicated 
that the veteran suffered from the symptoms of PTSD.  She did 
not provide any basis for that conclusion.

An April 1995 VA treatment record indicates that the veteran 
was a Vietnam combat veteran and that he had marital and re-
adjustment problems, PTSD, a personality disorder not 
otherwise specified, and previous polysubstance abuse.  In 
September and October 1995 his treating psychiatrist stated 
that the symptoms of PTSD, which included nightmares, 
flashbacks, intrusive thoughts, and anger dyscontrol, were 
intertwined with psychotic symptoms, polysubstance abuse, and 
a personality disorder.

In March 1996 the veteran reported having nightmares twice a 
week, and a diagnostic impression of PTSD was entered.  The 
contents of the nightmares or any other symptoms of PTSD were 
not described.

The veteran's therapist at the Vietnam Veterans Outreach 
Readjustment Counseling Center (Vet Center) submitted a 
report in June 1996 in which he stated that the veteran had 
undergone weekly therapy since September 1993.  He refered to 
the veteran having achieved the rank of E-5 as demonstaing 
his previous ability top work effectively under the stressful 
conditons of being assigned to a combat zone.  The therapist 
also related that the veterabn had had employment problems 
after service due to inability to cpntrol anger, aggressive 
behavior and the like, and that he had been unable to cope 
with civilian life without resort to violence to resolve 
conflict.  The therapist concluded that having been the 
vetran's therapist for 21 months, it was his assessment that 
the veteran clearly showed the Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition (DSM-III) or Fourth 
Edition (DSM-IV) symptoms supporting a "conclusion" of 
PTSD, which overlaid a borderline personality disorder.

The veteran submitted a statement in September 1997 in which 
he described his in-service stressors as having had a heat 
stroke in November or December 1968, at which time he was 
evacuated from a rice paddy by helicopter.  While taking him 
to the hospital the helicopter made a side trip to pick up 
another wounded soldier from a landing zone, where the 
helicopter came under fire.  He stated that the bullets 
passed within inches of where he was strapped on the outside 
of the helicopter.  While he was hospitalized, the hospital 
was hit by a rocket, but he was left in his bed while the 
others ran to a bunker.

The veteran also reported that he had become friends with 
another soldier called "Handlebar," who had been sent on 
temporary duty from another unit.  In June or July 1968 he 
and Handlebar were riding in separate trucks to assist a unit 
that had come under fire.  Handlebar's truck broke down and 
he had to move to the side of the road, but the other trucks 
returned to their base.  When they returned to assist 
Handlebar they found that he had been killed, probably by a 
grenade.  Handlebar was then brought back to camp in a body 
bag.  The veteran stated that he thought it was irresponsible 
to have left Handlebar alone.  He also stated that in July or 
August 1968 he was travelling in a truck convoy from Bearcat 
to another base when a booby-trap blew up in front of the 
convoy, destroying the road.  He had to get out of the truck 
and wait for the road to be repaired, which made him feel 
vulnerable.  He later saw a group of Korean soldiers 
interrogating and killing two Vietnamese.  He saw one of the 
Korean soldiers decapitate one of the Vietnamese and raise 
the severed head into the air as a trophy.

He further stated that he had been hospitalized at an 
unspecified time at Bung Tao due to jungle rot on his feet.  
While in the hospital he saw many children with phosphorus 
burns and children and soldiers with open wounds.  In 
December 1968 to January 1969 he returned from a 24-hour 
guard duty and found what he described as a Vietcong going 
through his possessions.  The Vietcong had the veteran's 
ammunition belt over his shoulder.  He shot the Vietcong, and 
later became physically ill.  He then was given a period of 
rest and recreation, during which he saw a psychiatrist who 
convinced him that shooting the Vietcong had been justified.

Both the veteran and the RO have attempted to verify his 
claimed stressors from official sources.  In November 1998 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) provided the unit history of the 595th 
Engineering Company, which shows that the unit's main base 
from April 1968 to November 1968 was at Bearcat.  In November 
1968 the unit moved to Camp Viking.  The unit was attached to 
the 86th Engineer Battalion of the 20th Engineering Brigade 
from April 1968 to April 1969.  The unit received the 
Meritorious Unit Commendation for actions in support of 
combat operations from May 1967 to July 1968; the Vietnamese 
Cross of Gallantry with Palm for exceptional performance 
against an armed enemy from January to July 1969; the Civil 
Actions Honor Medal First Class for outstanding civic 
involvement from December 1966 to June 1969; and the 
Commander's Unit Commendation while under the 20th Engineer 
Brigade for providing outstanding construction support to the 
86th Engineer Battalion.  

According to a July 1968 operational report from the 2nd 
Signal Company, which was also stationed at Bearcat, the base 
came under enemy fire on at least one occasion and received 
rocket and mortar fire.  No casualties were reported.

The veteran was again hospitalized in January 1999 with 
diagnoses of PTSD with depressive symptoms and rule out 
personality disorder not otherwise specified.  His chief 
complaints was that he was "on edge."  He stated that he 
was feeling frustrated and angry due to financial problems, 
and that he "deserves his money for his disability."  He was 
experiencing anger outbursts in which he threw furniture, he 
had threatened the bill collectors, and he was pacing the 
floor and punching the walls.  He complained of nightmares 
about Vietnam and of people chasing him, and reported having 
had a flashback one month previously.  He reported that he 
avoided Vietnamese people, coversations, books and television 
programs on "the topic," and had difficulty establishing 
interpersonal relationships because he did not trust others.  
Reportedly, he also had a sense of a forshortened future and 
repeated outbursts of anger,, and was easily startled and 
hypervigilant.  The treating psychiatrist noted that the 
veteran's psychiatric history included a three-week 
hospitalization for PTSD in 1981, and a seven week 
hospitalization for PTSD in 1993.  Additionally, a hsitory of 
drug use was noted ,k although the veteran denied use in over 
30 years.  A urine drug screen was positive for cannabis on 
admission, which the veteran, apparentely when confronted 
with the results, attributed to a "1-time event."  

In a November 1999 report the veteran's VA psychiatrist 
stated that the veteran had been treated for PTSD, which 
resulted in severe disability.  With the exception of 
"traumatic nightmares," the psychiatrist did not describe any 
of the criteria for a diagnosis of PTSD.  In addition, the 
psychiatrist did not describe any stressor on which the 
diagnosis of PTSD was based.

The veteran reported in a December 1999 statement that he had 
attempted to obtain his unit's morning reports to verify his 
claimed stressors, but that he had been told that none were 
found.  He had also solicited assistance in verifying his 
claimed stressors on the Internet, but had not received a 
response.

In November 2000 the veteran submitted military documents 
obtained from the National Archives and Records 
Administration.  Those documents show that the 86th 
Engineering Battalion was awarded the Meritorious Unit 
Commendation for outstanding performance from May 1967 to 
July 1968 while "engaged in military operations against an 
armed enemy in the Republic of Vietnam."  The 595th Engineer 
Company was recommended for the same commendation for the 
same period.  The records disclose that during that time 
period the 86th Engineering Battalion and its assigned units 
performed combat support, base construction, and line of 
communications maintenance during a number of operations.  
The battalion's maintenance section transported repair parts 
and mechanics to widespread job sites by aircraft and 
vehicular convoys through enemy-infested areas in support of 
the Land Clearing Teams.  Although other companies of the 
86th Battalion came under small arms fire while performing 
their missions, the description of the activities of the 
595th Engineering Company does not indicate that the unit had 
any contact with enemy forces.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change in the 
regulation is effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO asked the veteran to identify the in-service stressors 
to which he attributed the symptoms of PTSD in March 1994, 
but he did not respond to that request.  The RO again asked 
him to describe the in-service stressors in February 1997, 
and he provided the information in September 1997.  The RO 
asked him to provide additional details regarding the 
stressors in October 1999, and in December 1999 he responded 
that he was unable to provide any additional details.

The RO provided the veteran statements of the case and 
supplemental statements of the case in August 1994, December 
1994, March 1996, April 1996, July 1996, June 1997, and April 
2001.  In those documents the RO informed the veteran of the 
regulatory requirements for entitlement to service connection 
for PTSD, and the rationale for not awarding service 
connection.  The veteran's representative has reviewed the 
claims file on multiple occasions, and did not indicate that 
the veteran had any additional evidence to submit.  The 
veteran has reviewed his claims file and been provided copies 
of the claims file on multiple occasions.  The RO notified 
the veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  In the October 1997 remand the 
Board informed the veteran of the necessity to provide 
detailed information regarding his claimed in-service 
stressors.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the veteran of the evidence needed 
to substantiate his claim.

The RO has obtained the veteran's service medical and 
personnel records and the VA treatment records designated by 
the veteran.  He provided testimony at a hearing before the 
RO Hearing Officer in November 1994.  The RO requested the 
USASCRUR to provide verification of the veteran's claimed 
stressors, and requested his unit's morning reports from the 
National Personnel Records Center (NPRC).  The Board notes 
that although the case was returned to the Board prior to the 
RO receiving a response from the NPRC, the veteran and his 
spouse have stated that they tried to obtain his unit's 
morning reports, but that no records could be located.

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease to which a presumption of service connection 
applies; and indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  Duty to Assist, 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(4)(i).  

In the October 1997 remand the Board instructed the RO to 
request additional details regarding his in-service stressors 
from the veteran, to request verification of the claimed 
stressors from the USASCRUR, and to make a determination as 
to whether the veteran had participated in combat while in 
Vietnam.  If the RO was able to obtain verification of the 
claimed in-service stressors, or if the RO determined that 
the veteran had participated in combat while in service, the 
Board also instructed the RO to provide the veteran an 
examination by a board-certified psychiatrist in order to 
determine whether he had PTSD that was related to combat or a 
verified stressor.  

The Board notes that the veteran has also requested an 
examination by a board of three psychiatrists, which has not 
been provided.  As will be shown below, the evidence does not 
indicate that the veteran participated in combat while in 
service, and none of his claimed stressors have been 
verified.  The evidence of record does not, therefore, 
establish that the veteran suffered an event, injury or 
disease in service, and a psychiatric examination or 
psychiatric opinion is not necessary to make a decision on 
the claim.  For these reasons the Board finds that the RO 
substantially complied with the October 1997 remand 
instructions, and that an additional remand in order to 
provide the veteran a VA psychiatric examination is not 
warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, the veteran is entitled to compliance with 
the Board's remand instructions).

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), if a regulation changes after the 
claim has been filed but prior to the conclusion of the 
appellate process, the provision that is more favorable to 
the veteran applies.

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130.  Pursuant to 38 C.F.R. § 3.304(f) as it was 
initially promulgated in 1993, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
regulation made no reference to any criteria, in terms of the 
sufficiency of the symptomatology or stressor, to be applied 
in determining if the veteran had PTSD.

In determining whether the occurrence of the claimed in-
service stressor was supported by credible evidence, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran served in combat was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f) (1993).  If the veteran did not serve in combat, 
the record had to contain corroborative evidence that the in-
service stressor occurred.  See Zarycki v. Brown, 6 Vet. App. 
91 (1993).  That evidence is not limited to service 
department records, but may include other evidence of the in-
service stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994), recon. denied, (U.S. Vet. App. March 30, 1994), 
appeal dismissed (Fed. Cir. May 6, 1994).

The Court has held that the DSM-III-R diagnostic criteria, 
and by deduction the DSM-IV criteria, cannot be read in a 
manner that imposes requirements over and above those 
included in 38 C.F.R. § 3.304(f).  Therefore, a "clear 
diagnosis" of PTSD by a mental health professional, 
regardless of whether the diagnosis is based on DSM-III-R or 
DSM-IV, must be presumed to concur with the applicable 
diagnostic criteria for that disorder in terms of the 
adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, 
corroborative evidence of the claimed stressor is required.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claim was adjudicated in May 1994, the RO 
applied the original version of 38 C.F.R. § 3.304(f) in 
determining whether service connection for PTSD was 
warranted.  The RO also provided that regulation to the 
veteran in the statement of the case and the supplemental 
statements of the case.  The RO has not considered the 1999 
revision to the regulation, nor has the RO provided the 
revised regulation to the veteran.

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen, in which decision the Court 
interpreted the original version of the regulation.  With the 
exception of including consideration of the DSM-IV criteria 
in diagnosing PTSD, the revision to the regulation did not 
result in any substantive changes to the regulations 
pertaining to service connection.  The laws and regulations 
previously in effect, including 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(c), required consideration of the veteran's 
combat status.  In denying service connection for PTSD in May 
1994 the RO found that the medical evidence did not then show 
that the veteran had PTSD.  Following the diagnosis of PTSD, 
in the April 2001 supplemental statement of the case the RO 
denied service connection for PTSD on the basis that his 
claimed stressors had not been corroborated by credible 
evidence.  The RO did not rely on the DSM-III or the DSM-IV 
criteria in finding whether the veteran in fact had PTSD.  
The Board finds, therefore, that the revision to the 
regulation has no material bearing on the outcome of the 
veteran's appeal, and that it may consider the original and 
revised regulation without prejudice to the veteran.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

Diagnosis of PTSD
If the veteran was engaged in combat with the enemy while in 
active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  

Although the statute does not define combat service, the VA 
General Counsel has held that the term "engaged in combat 
with the enemy" means more than having served in a theater of 
combat operations.  In order to be considered a combat 
veteran, the evidence must show that the veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  VAOPGCPREC 12-99

According to the regulation that was in effect when the 
veteran's claim was filed in 1993, service connection for 
PTSD required, among other criteria, a clear diagnosis of 
PTSD.  38 C.F.R. § 3.304(f) (1993).  With the change in the 
regulation in 1999, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f) (2001).  Section 
4.125(a) indicates that a diagnosis of a mental disorder 
should be based on the criteria shown in DSM-IV and be 
supported by the findings on the examination report.  If not, 
the examiner should be asked to substantiate the diagnosis.  
38 C.F.R. § 4.125(a).

At the outset, it should be noted that in deciding the 
veteran's claim, the Board must consider and assess the 
credibility of evidence, including statements made by the 
veteran.  In that regard, the veteran's credibility is placed 
in question by virtue of statements he made about his 
substance abuse, which are inconsistent with other evidence, 
and by his inconsistent answers and over-reporting of 
symptoms on psychological testing in April 1994.  

The medical evidence indicates that prior to April 1995 the 
veteran's psychiatric symptoms had been diagnosed as various 
personality disorders, a disorder of impulse control, an 
intermittent explosive disorder, an anxiety disorder, 
depression, cyclothymic disorder, substance abuse disorder, 
and psychosis.  Although he had reported having some symptoms 
of PTSD, and PTSD was listed as a possible diagnosis, he was 
not given an unequivocal diagnosuis of PTSD perhaps because 
he did not domonstrate all of the diagnostic criteria.  In 
any event, his treating psychiatrist determined in January 
1994 that he had no symptoms of PTSD, and stated in May 1994 
that, although he had been treated in the Trauma Recovery 
Program, a diagnosis of PTSD was not clear.

The veteran underwent psychological testing in April 1994, 
some results of which were invalid, as noted above.  In 
regard to a PTSD scale, it was noetd that the veteran 
reproetd war-related memories of witnessing the death of a 
buddy and atrocities, and endorsed PTSD criteria.  However, 
although PTSS (post-traumkatic stress syndrome) was among the 
diagnsotic impressions, the veteran's statement of stressors 
is unsupported by any corroborating evidence.  Accotridngly, 
the diagnosis of PTSD resulting from the psychological 
testing is questionable at best.  Additionally, the 
psychologist indicated that the results of the testing were 
to be integrated with clinical findings of the treatment 
team, following which the veteran's treating psychiatrist 
found that a diagnosis of PTSD was not clear.  

Although VA treatment records reflect a diagnosis of PTSD 
beginning in April 1995, the April 1995 record entry includes 
a reference to the veteran as a Vietnam combat veteran, which 
is not established by the record.  The treatment records do 
not show any of the clinical findings on which the diagnosis 
of PTSD was based and do not referecne speicifc stressors.  
Thus, they are of low probative value for determining whether 
the veteran has service-related PTSD.  See Black v. Brown, 5 
Vet. App. 177 (1993) (opinions that are unsupported by 
clinical evidence are of low probative value).  

In regadr to the June 1996 report from the veteran's Vet 
Center therapist, he did not describe any clinical findings 
that led to the conclusion that the veteran's symptoms met 
the DSM-III and DSM-IV criteria for PTSD and he did not 
allude to any spcific service-related stressors, noting only 
that the veteran had served in a "combat zone."   
Therefore, the June 1996 medical opinion is also of low 
probative value.  Black, 5 Vet. App. at 177.

The January 1999 VA hospital summary indicates that the 
veteran was hospitalized due to PTSD with depressive symptoms 
and a personality disorder.  That diagnosis appears to be 
based on the veteran's reported symptoms of anger, nightmares 
about Vietnam, having had a flashback a mki th earlier, 
avoidance of reminders of Vietnam, difficulty establishing 
interpersonal relationships, and being easily startled and 
hypervigilant.  However, the hosptial record does not mention 
any stressors upon which the diagnosis of PTSD was based, and 
although the veteran has had multiple hospitalizations, none 
of his reported symptoms have been witnessed or verified by 
another person.  The treating psychiatrist also noted a 
history of a three-week hospitalization for PTSD in 1981, and 
a seven week hospitalization for PTSD in 1993.  The 
contemporaneous evidence, however, shows that the diagnosis 
at the time of the 1981 hosptialization was an impulse 
control disorder and that when the veteran was evaluated by 
VA in 1993 the diagnoses were personality disorders.  Thus, 
the presence of PTSD was not established at either time, and 
the medidal history noted in the Janaury 1999 hosptial report 
is inaccurate.  Additioanlly, when the veteran was 
hsotpialzed in 1994 for about six weeks, the established 
diagnoses were a psychosis, depression, substance abuse 
diroder and a perosnality disorder, with only "possible" 
PTSD noted.  In light of these facts, the diagnosis provided 
in the January 1999 hospital summary is not of sufficient 
probative value to establish that the veteran in fact has 
PTSD.

In a November 1999 report the veteran's VA psychiatrist 
stated that the veteran was under his care for PTSD but did 
not report the basis for a diagnosis of PTSD in terms of the 
DSM III or IV diagnstic criteria and did not mention any 
stressor upon which a diagnosis of PTSD had been made.  The 
statament does not mention the veteran's muilitary service 
and primarily addresses problems with agitation, memory 
impairemnt, irritability, imparied impulse cotnrol and the 
like, along with "traumatic nightmares."  Accordingly, the 
November 1999 medical report is of low probative value in the 
matter of whether the veteran has service-related PTSD.  

For the reasons shown above the Board finds that the medical 
evidence does not establish a clear diagnosis of PTSD, as 
required by the regulation prior to June 1999, or a diagnosis 
of PTSD based on the criteria shown in DSM-IV and supported 
by clinical findings, as required by the amended regulation.  
Because the occurrence of the veteran's claimed in-service 
stressors has not been verified, as will be shown below, the 
Board has determined that remand of the case for a definitive 
opinion on whether the veteran's symptoms and a verified 
stressor meet the criteria for a diagnosis of PTSD is not 
required.

Credible Supporting Evidence of the In-service Stressor

If the veteran was engaged in combat with the enemy while in 
active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  

Although the statute does not define combat service, the VA 
General Counsel has held that the term "engaged in combat 
with the enemy" means more than having served in a theater of 
combat operations.  In order to be considered a combat 
veteran, the evidence must show that the veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  VAOPGCPREC 12-99.

The veteran has made a number of vague statements indicating 
that he served "in combat" while in Vietnam.  The Board notes 
that his military occupational specialty (MOS) during that 
time was a wheeled vehicle mechanic, and he stated that his 
duties consisted of transporting parts and repairing vehicles 
for the engineering battalion.  His service personnel records 
do not indicate that he received any citations indicative of 
combat service.  38 C.F.R. § 3.304(f) (1993).  Although his 
personnel records show that he participated in a number of 
campaigns, the evidence does not show that he fulfilled a 
combat role, rather than a combat-support role, in those 
campaigns.  VAOPGCPREC 12-99.  His service records do not, 
therefore, establish any combat service.

The documents provided by the USASCRUR and the National 
Archives show that the 595th Engineer Company received the 
Meritorious Unit Commendation for actions in support of 
combat operations from May 1967 to July 1968.  The documents 
disclosing the basis for the award, however, indicate that 
although other components of the 86th Engineering Battalion 
participated in confrontations with the enemy, the veteran's 
unit, the 595th Engineer Company, or the veteran individually 
did not participate in those confrontations.  The 595th 
Engineer Company also received the Vietnamese Cross of 
Gallantry with Palm for exceptional performance against an 
armed enemy from January to July 1969, but the veteran was 
not assigned to the unit at that time; he had been 
transferred to the 94th Engineering Detachment in November 
1968.  The award of the Civil Actions Honor Medal First Class 
does not reflect that the award was given based on combat 
actions; it was given due to the unit's outstanding civic 
involvement.  The Commander's Unit Commendation, which was 
awarded while the 595th Engineer Company was attached to the 
86th Engineer Battalion, was given due to outstanding 
construction support and does not indicate that the award was 
given due to combat activity.  The unit's commendations do 
not, therefore, document the veteran having served in combat.

With the exception of two events the veteran has described, 
he has not alluded to any situation in which he personally 
participated in events constituting an actual fight or 
encounter with enemy forces.  He stated that on one occasion 
the truck in which he was riding came under attack, and that 
the driver of the truck was shot in the foot.  He also stated 
that he found a Vietcong going through his personal 
possessions, and shot the individual.  He originally 
described the individual as a Vietnamese, and he has not 
explained how he knew that the individual was Vietcong.  
Neither event has been corroborated by any credible evidence.

Although the statute provides that VA shall accept the lay 
evidence of a combat veteran that a given event occurred 
during combat as sufficient proof of that occurrence, the 
statute does not require VA to accept the veteran's lay 
evidence that he served in combat.  38 U.S.C.A. § 1154(b); 
see Gaines v. West, 11 Vet. App. 353 (1998).  Because the 
service records do not indicate that the veteran participated 
in combat while in service, and his assertions of having 
served in combat are not supported by any corroborating 
evidence, the Board has determined that the veteran did not 
personally participate in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality while in service.  See Cohen, 10 Vet. App. 
at 145 (in adjudicating a PTSD claim the Board must make a 
specific, expressed finding pertaining to whether the veteran 
engaged in combat); VAOPGCPREC 12-99.

Because the veteran did not participate in combat, the 
occurrence of his claimed stressors must be supported by 
corroborating evidence.  Zarycki, 6 Vet. App. at 91.  
Although the veteran has described multiple events to which 
he attributed his psychiatric symptoms, and the RO and the 
veteran requested verification of those events from official 
sources, none of the veteran's claimed in-service stressors 
have been verified.  

The veteran reported having been hospitalized for heat stroke 
while in Vietnam, during which he suffered emotional trauma, 
but his service medical records indicate that he was treated 
for an anxiety reaction, which he claimed to be heat stroke, 
after his Vietnam tour.  The records do not show that he was 
hospitalized at any time.  Although the July 1968 operational 
report from the 2nd Signal Company shows that Bearcat came 
under enemy fire on at least one occasion and received rocket 
and mortar fire, without casualties, the veteran has not 
reported having been present when these attacks occurred or, 
if present, that he found them to be stressful.

In the absence of corroborating evidence, the veteran's 
statements regarding the in-service stressors are 
insufficient to support entitlement to service connection for 
PTSD.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  For 
these reasons the Board has determined that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for PTSD.


Alternative Diagnoses

The Board notes that a diagnosis of an anxiety reaction was 
recorded while the veteran was in service, and that an 
anxiety disorder was diagnosed in February 1994.  The medical 
evidence does not indicate that the disorder that was 
diagnosed in February 1994 is related to the symptoms 
documented during service, nor does the veteran so claim.  In 
addition, the medical evidence shows that the veteran's 
psychiatric symptoms were diagnosed as a psychosis in May 
1994.  The evidence does not indicate that the psychosis 
became manifest within the one-year presumptive period 
following the veteran's separation from service, or is 
otherwise related to an in-service disease or injury, and the 
veteran has not asserted otherwise. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board finds, 
therefore, that entitlement to service connection for any 
other psychiatric disorder is not warranted.

Diagnosis of PTSD
If the veteran was engaged in combat with the enemy while in 
active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  

Although the statute does not define combat service, the VA 
General Counsel has held that the term "engaged in combat 
with the enemy" means more than having served in a theater of 
combat operations.  In order to be considered a combat 
veteran, the evidence must show that the veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  VAOPGCPREC 12-99

According to the regulation that was in effect when the 
veteran's claim was filed in 1993, service connection for 
PTSD required, among other criteria, a clear diagnosis of 
PTSD.  38 C.F.R. § 3.304(f) (1993).  With the change in the 
regulation in 1999, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f) (2001).  Section 
4.125(a) indicates that a diagnosis of a mental disorder 
should be based on the criteria shown in DSM-IV and be 
supported by the findings on the examination report.  If not, 
the examiner should be asked to substantiate the diagnosis.  
38 C.F.R. § 4.125(a).

At the outset, it should be noted that in deciding the 
veteran's claim, the Board must consider and assess the 
credibility of evidence, including statements made by the 
veteran.  In that regard, the veteran's credibility is placed 
in question by virtue of statements he made about his 
substance abuse, which are inconsistent with other evidence, 
and by his inconsistent answers and over-reporting of 
symptoms on psychological testing in April 1994.  

The medical evidence indicates that prior to April 1995 the 
veteran's psychiatric symptoms had been diagnosed as various 
personality disorders, a disorder of impulse control, an 
intermittent explosive disorder, an anxiety disorder, 
depression, cyclothymic disorder, substance abuse disorder, 
and psychosis.  Although he had reported having some symptoms 
of PTSD, and PTSD was listed as a possible diagnosis, he was 
not given an unequivocal diagnosuis of PTSD perhaps because 
he did not domonstrate all of the diagnostic criteria.  In 
any event, his treating psychiatrist determined in January 
1994 that he had no symptoms of PTSD, and stated in May 1994 
that, although he had been treated in the Trauma Recovery 
Program, a diagnosis of PTSD was not clear.

The veteran underwent psychological testing in April 1994, 
some results of which were invalid, as noted above.  In 
regard to a PTSD scale, it was noetd that the veteran 
reproetd war-related memories of witnessing the death of a 
buddy and atrocities, and endorsed PTSD criteria.  However, 
although PTSS (post-traumkatic stress syndrome) was among the 
diagnsotic impressions, the veteran's statement of stressors 
is unsupported by any corroborating evidence.  Accotridngly, 
the diagnosis of PTSD resulting from the psychological 
testing is questionable at best.  Additionally, the 
psychologist indicated that the results of the testing were 
to be integrated with clinical findings of the treatment 
team, following which the veteran's treating psychiatrist 
found that a diagnosis of PTSD was not clear.  

Although VA treatment records reflect a diagnosis of PTSD 
beginning in April 1995, the April 1995 record entry includes 
a reference to the veteran as a Vietnam combat veteran, which 
is not established by the record.  The treatment records do 
not show any of the clinical findings on which the diagnosis 
of PTSD was based and do not referecne speicifc stressors.  
Thus, they are of low probative value for determining whether 
the veteran has service-related PTSD.  See Black v. Brown, 5 
Vet. App. 177 (1993) (opinions that are unsupported by 
clinical evidence are of low probative value).  

In regadr to the June 1996 report from the veteran's Vet 
Center therapist, he did not describe any clinical findings 
that led to the conclusion that the veteran's symptoms met 
the DSM-III and DSM-IV criteria for PTSD and he did not 
allude to any spcific service-related stressors, noting only 
that the veteran had served in a "combat zone."   
Therefore, the June 1996 medical opinion is also of low 
probative value.  Black, 5 Vet. App. at 177.

The January 1999 VA hospital summary indicates that the 
veteran was hospitalized due to PTSD with depressive symptoms 
and a personality disorder.  That diagnosis appears to be 
based on the veteran's reported symptoms of anger, nightmares 
about Vietnam, having had a flashback a mki th earlier, 
avoidance of reminders of Vietnam, difficulty establishing 
interpersonal relationships, and being easily startled and 
hypervigilant.  However, the hosptial record does not mention 
any stressors upon which the diagnosis of PTSD was based, and 
although the veteran has had multiple hospitalizations, none 
of his reported symptoms have been witnessed or verified by 
another person.  The treating psychiatrist also noted a 
history of a three-week hospitalization for PTSD in 1981, and 
a seven week hospitalization for PTSD in 1993.  The 
contemporaneous evidence, however, shows that the diagnosis 
at the time of the 1981 hosptialization was an impulse 
control disorder and that when the veteran was evaluated by 
VA in 1993 the diagnoses were personality disorders.  Thus, 
the presence of PTSD was not established at either time, and 
the medidal history noted in the Janaury 1999 hosptial report 
is inaccurate.  Additioanlly, when the veteran was 
hsotpialzed in 1994 for about six weeks, the established 
diagnoses were a psychosis, depression, substance abuse 
diroder and a perosnality disorder, with only "possible" 
PTSD noted.  In light of these facts, the diagnosis provided 
in the January 1999 hospital summary is not of sufficient 
probative value to establish that the veteran in fact has 
PTSD.

In a November 1999 report the veteran's VA psychiatrist 
stated that the veteran was under his care for PTSD but did 
not report the basis for a diagnosis of PTSD in terms of the 
DSM III or IV diagnstic criteria and did not mention any 
stressor upon which a diagnosis of PTSD had been made.  The 
statament does not mention the veteran's muilitary service 
and primarily addresses problems with agitation, memory 
impairemnt, irritability, imparied impulse cotnrol and the 
like, along with "traumatic nightmares."  Accordingly, the 
November 1999 medical report is of low probative value in the 
matter of whether the veteran has service-related PTSD.  

For the reasons shown above the Board finds that the medical 
evidence does not establish a clear diagnosis of PTSD, as 
required by the regulation prior to June 1999, or a diagnosis 
of PTSD based on the criteria shown in DSM-IV and supported 
by clinical findings, as required by the amended regulation.  
Because the occurrence of the veteran's claimed in-service 
stressors has not been verified, as will be shown below, the 
Board has determined that remand of the case for a definitive 
opinion on whether the veteran's symptoms and a verified 
stressor meet the criteria for a diagnosis of PTSD is not 
required.

Credible Supporting Evidence of the In-service Stressor

If the veteran was engaged in combat with the enemy while in 
active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  

Although the statute does not define combat service, the VA 
General Counsel has held that the term "engaged in combat 
with the enemy" means more than having served in a theater of 
combat operations.  In order to be considered a combat 
veteran, the evidence must show that the veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  VAOPGCPREC 12-99.

The veteran has made a number of vague statements indicating 
that he served "in combat" while in Vietnam.  The Board notes 
that his military occupational specialty (MOS) during that 
time was a wheeled vehicle mechanic, and he stated that his 
duties consisted of transporting parts and repairing vehicles 
for the engineering battalion.  His service personnel records 
do not indicate that he received any citations indicative of 
combat service.  38 C.F.R. § 3.304(f) (1993).  Although his 
personnel records show that he participated in a number of 
campaigns, the evidence does not show that he fulfilled a 
combat role, rather than a combat-support role, in those 
campaigns.  VAOPGCPREC 12-99.  His service records do not, 
therefore, establish any combat service.

The documents provided by the USASCRUR and the National 
Archives show that the 595th Engineer Company received the 
Meritorious Unit Commendation for actions in support of 
combat operations from May 1967 to July 1968.  The documents 
disclosing the basis for the award, however, indicate that 
although other components of the 86th Engineering Battalion 
participated in confrontations with the enemy, the veteran's 
unit, the 595th Engineer Company, or the veteran individually 
did not participate in those confrontations.  The 595th 
Engineer Company also received the Vietnamese Cross of 
Gallantry with Palm for exceptional performance against an 
armed enemy from January to July 1969, but the veteran was 
not assigned to the unit at that time; he had been 
transferred to the 94th Engineering Detachment in November 
1968.  The award of the Civil Actions Honor Medal First Class 
does not reflect that the award was given based on combat 
actions; it was given due to the unit's outstanding civic 
involvement.  The Commander's Unit Commendation, which was 
awarded while the 595th Engineer Company was attached to the 
86th Engineer Battalion, was given due to outstanding 
construction support and does not indicate that the award was 
given due to combat activity.  The unit's commendations do 
not, therefore, document the veteran having served in combat.

With the exception of two events the veteran has described, 
he has not alluded to any situation in which he personally 
participated in events constituting an actual fight or 
encounter with enemy forces.  He stated that on one occasion 
the truck in which he was riding came under attack, and that 
the driver of the truck was shot in the foot.  He also stated 
that he found a Vietcong going through his personal 
possessions, and shot the individual.  He originally 
described the individual as a Vietnamese, and he has not 
explained how he knew that the individual was Vietcong.  
Neither event has been corroborated by any credible evidence.

Although the statute provides that VA shall accept the lay 
evidence of a combat veteran that a given event occurred 
during combat as sufficient proof of that occurrence, the 
statute does not require VA to accept the veteran's lay 
evidence that he served in combat.  38 U.S.C.A. § 1154(b); 
see Gaines v. West, 11 Vet. App. 353 (1998).  Because the 
service records do not indicate that the veteran participated 
in combat while in service, and his assertions of having 
served in combat are not supported by any corroborating 
evidence, the Board has determined that the veteran did not 
personally participate in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality while in service.  See Cohen, 10 Vet. App. 
at 145 (in adjudicating a PTSD claim the Board must make a 
specific, expressed finding pertaining to whether the veteran 
engaged in combat); VAOPGCPREC 12-99.

Because the veteran did not participate in combat, the 
occurrence of his claimed stressors must be supported by 
corroborating evidence.  Zarycki, 6 Vet. App. at 91.  
Although the veteran has described multiple events to which 
he attributed his psychiatric symptoms, and the RO and the 
veteran requested verification of those events from official 
sources, none of the veteran's claimed in-service stressors 
have been verified.  

The veteran reported having been hospitalized for heat stroke 
while in Vietnam, during which he suffered emotional trauma, 
but his service medical records indicate that he was treated 
for an anxiety reaction, which he claimed to be heat stroke, 
after his Vietnam tour.  The records do not show that he was 
hospitalized at any time.  Although the July 1968 operational 
report from the 2nd Signal Company shows that Bearcat came 
under enemy fire on at least one occasion and received rocket 
and mortar fire, without casualties, the veteran has not 
reported having been present when these attacks occurred or, 
if present, that he found them to be stressful.

In the absence of corroborating evidence, the veteran's 
statements regarding the in-service stressors are 
insufficient to support entitlement to service connection for 
PTSD.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  For 
these reasons the Board has determined that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for PTSD.



ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

